Citation Nr: 0200013	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  00-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
injury to Muscle Groups XIV and XX, currently evaluated as 60 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for residuals 
of an injury to Muscle Group XX, including on an extra-
schedular basis.  

The veteran accepted a videoconference hearing in lieu of a 
personal hearing before the undersigned in October 2001.  In 
conjunction with the hearing, he submitted additional medical 
evidence with a waiver of RO review in accordance with 
38 C.F.R. § 20.1304 (2001).  

Also at the hearing, the Board raised the issues of 
entitlement to service connection for various disabilities, 
secondary to his service-connected injury to Muscle Groups 
XIV and XX.  The RO should clarify those issues with the 
veteran and develop them accordingly.  Finally, the veteran's 
testimony at the hearing reasonably raised the issue of 
entitlement to special monthly compensation based on either 
housebound status or the need for regular aid and attendance.  
This issue should also be adjudicated by the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's disability associated with residuals of an 
injury to Muscle Groups XIV and XX may be characterized as 
severe.  

3.  The veteran has a scar associated with his residuals of 
an injury to Muscle Groups XIV and XX that is tender, sore, 
and indurated.  

4.  The veteran's service-connected disabilities preclude him 
from performing all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of an 
injury to Muscle Groups XIV and XX have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.55, 4.73, 
Diagnostic Codes 5314, 5320 (2001).  

2.  The criteria for a separate 10 percent rating for a scar 
associated with residuals of an injury to Muscle Groups XIV 
and XX, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. Part 4, including §§ 4.1, 4.118, Diagnostic 
Code 7804 (2001).  

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
service-connected residuals of an injury to Muscle Groups XIV 
and XX is worse than the current 60 percent rating 
represents.  As such, he maintains that he should be awarded 
a higher disability rating.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which was codified in part at 
38 U.S.C.A. § 5103A (West Supp. 2001).  Implementing 
regulations to this law were subsequently enacted.  66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended in 
part at 38 C.F.R. §§ 3.102, 3.159).  This law and the 
accompanying regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while the new law and 
regulations were enacted during the pendency of this appeal, 
and have not yet been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, including the laws and regulations pertinent to his 
claim.  The Board finds that all relevant evidence has been 
obtained by the RO, and the veteran has not identified any 
outstanding evidence that might aid his claim.  Furthermore, 
he was afforded the appropriate VA examination and provided 
the opportunity to present personal testimony at a 
videoconference hearing before the undersigned Acting Member 
of the Board in October 2001.  Accordingly, the Board 
concludes that VA's duties set forth in the VCAA have been 
substantially complied with on these issues, and no useful 
purpose would be served by remanding this case to the RO for 
additional consideration of the VCAA.  

I.  Increased Rating.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the present case, a review of the record reveals that 
during service in October 1945, the veteran developed an 
inflammation following an intragluteal injection of a 
diphtheria antitoxin.  An abscess developed around the 
injection site (the left buttock), and in December 1945 he 
underwent debridement of the left hip.  The wounds were 
closed, but they did not heal completely and a second closure 
was required.  In April 1946, the veteran underwent a 
procedure in which the ulcer and sinus tract of the left 
buttock were excised with primary closure.  The scar healed, 
and the veteran was ambulatory with weakness of the left hip.  
In August 1946, the veteran was issued a Certificate of 
Disability for Discharge.  According to that report, the 
veteran had a defect in the left gluteal region, secondary to 
abscess, chronic, severe, left gluteal and lumbar.  It was 
noted that this injury incapacitated the veteran because he 
had mild pain over the medial end of the scar on walking, and 
left hip tended to "give way" on long standing or walking.  
The veteran was discharged from service shortly thereafter, 
and in an August 1946 rating decision, service connection was 
awarded for damage to Muscle Groups XX and XIV, and a total 
rating was assigned from August 1946, based on a period of 
convalescence.  

In August 1947 the veteran underwent a VA examination, which 
revealed an "S" shaped scar in the left flank.  The scar 
began in the L-2 level, and extended down to the left hip, 
traversing diagonally across the left buttock.  The scar was 
well-healed and painful to palpation.  There was a defect in 
the soft tissue at the terminal portion of the scar in the 
left hip.  There was slight to moderate atrophy of the 
muscles in the anterior thigh, Group XIV and moderate atrophy 
of spine muscles, Group XX.  There was limitation of motion 
of the body to the left.  The diagnoses were as follows:  1) 
scar, residual of abscess and plastic surgery, left gluteal 
and lumbar region, secondary to inflammation following 
injection of diphtheria antitoxin; 2) deformity, left hip, 
moderate with limitation of motion to the left, and damage to 
Muscle Groups XIV and XX; and 3) paralysis, superficial 
posterior lumbar rami.  

In a September 1947 rating decision, the RO assigned a 60 
percent rating for the disability, described as a "scar, 
residual of abscess and surgery [left] gluteal and lumbar 
region:  damage to muscle groups XIV and XX left:  paralysis, 
superficial posterior lumbar rami:  limitation of body motion 
to left."  The RO rated the disability as severe damage to 
Muscle Group XX, citing Diagnostic Code 5320. 

The veteran's disability currently remains evaluated as 60 
percent disabling under Diagnostic Code (DC) 5320, which 
pertains to injuries to Muscle Group XX.  The function of 
this muscle group is postural support of the body, and 
extension and lateral movements of the spine.  The muscles 
involved are the spinal muscles, which are the sacrospinalis, 
and include the erector spinae and its prolongations in the 
thoracic and cervical regions.  A severe injury for the 
cervical and thoracic region is evaluated as 40 percent 
disabling, while a severe injury to the lumbar region is 
evaluated as 60 percent disabling.  38 C.F.R. § 4.73, DC 
5320.  There are no higher ratings provided under DC 5320.  

The veteran's service-connected disability also includes 
injury to Muscle Group XIV, which is rated under DC 5314.  
Muscle Group XIV involves the anterior thigh group.  The 
function of this muscle group is extension of knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial (Maissat's) band, acting with XVII 
in postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  The muscles involved include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  A severe injury is evaluated as 40 percent 
disabling, and is the highest rating available under DC 5314.  
38 C.F.R. § 4.73, DC 5314.  

Under the VA Schedule for Rating Disabilities, muscle 
disabilities are evaluated as either slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  In the 
present case, the veteran's disability is characterized as 
severe, based on prolonged infection and intermuscular 
binding and scarring.  38 C.F.R. § 4.56(d)(4).  For severe 
muscle disabilities, the history includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Objective findings 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; and muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).  

The veteran's disability involves two muscle groups.  The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act on the same 
joint, the evaluation of the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).  

At a VA examination in June 2000, the veteran reported 
chronic low back pain, particularly on the left side, left 
leg pain, and tenderness and soreness.  In the past, he had 
taken nonsteroidal medication for the pain; however, he had a 
gastrointestinal bleed and the medication was discontinued.  
He presented to the examination in a wheelchair.  He had 
limited endurance and a limited ability to stand, walk and 
move around.  Physical examination was limited by the 
incapacity of the veteran.  There was a 35-centimeter wound 
over the left side of the buttock and back with tenderness 
and soreness to palpation.  The wound itself was indurated.  
He was able to stand if he held on for support.  He was able 
to forward flex his back to 70 degrees, but he was unable to 
extend at all.  Bending and rotation was between 10 and 20 
degrees, and was limited by pain.  He had difficulty trying 
to raise up on his toes and heels due to his balance and 
weakness problems.  Muscle strength testing was also 
difficult, but he exhibited generalized decreased strength in 
the muscles of the lower extremities.  The diagnosis was 
residual wound to the buttocks and low back involving Muscle 
Groups XIV and XX.  

The veteran's service-connected residuals of injury to Muscle 
Groups XX and XIV has been characterized as a severe muscle 
disability and assigned a 60 percent evaluation since 1947, 
in accordance with the provisions of 38 C.F.R. § 4.55(e).  As 
noted above, this regulation provides that for compensable 
muscle group injuries which are in the same anatomical 
region, (in this case, the hip and back region), which do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
The 60 percent rating represents the maximum that can be 
assigned for the low back or hip under DCs 5314 and 5320.  
Additionally, 60 percent is the maximum rating for a back or 
hip disability as provided in the schedule for rating 
musculoskeletal disabilities without evidence of intermediate 
or extremely unfavorable ankylosis, or fracture of the shaft 
or anatomical neck of the femur with nonunion and loose 
motion; or complete bony fixation of the spine or residuals 
of a fracture of the vertebra with cord involvement.  See 
38 C.F.R. § 4.71a, DC's 5250, 5255, 5285, and 5286.  None of 
these conditions were shown upon examination in June 2000.  
Hence, the Board concludes that there is no basis for an 
increased rating for this aspect of the veteran's residuals 
of injury to Muscle Groups XX and XIV.  

Although the Board does not find that a higher schedular 
rating is warranted, the Board finds that a separate, 
additional rating is appropriate for the veteran's scar 
associated with his residuals of injury to Muscle Groups XX 
and XIV, for the following reasons.  In the case of Esteban 
v. Brown, the United States Court of Appeals for Veterans 
Claims (Court) noted that while "pyramiding of disabilities 
is to be avoided pursuant to 38 U.S.C. § 1155 and 38 C.F.R. 
§ 4.14 . . . it is possible for a veteran to have separate 
and distinct manifestations from the same injury permitting 
two different disability ratings."  Esteban, 6 Vet. App. at 
261.  "The critical element is that none of the 
symptomatology for [one condition] is duplicative of or 
overlapping with the symptomatology of the [other 
condition]."  Id. at 262 (emphasis in original).  

The rating criteria for evaluating scar disabilities is set 
forth in 38 C.F.R. § 4.118.  As the veteran's scar is not on 
his face, not due to burns, and not poorly nourished with 
ulceration, the only two potentially applicable codes are 
Diagnostic Codes 7804 and 7805.  According to Diagnostic Code 
7804, a 10 percent rating is prescribed for scars, 
superficial, tender and painful on objective demonstration.  
A note to that Diagnostic Code indicates that the 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on the tip of finger or toe, and 
the rating may exceed the amputation value for the limited 
involvement.  Under Diagnostic Code 7805, other scars are to 
be rated on limitation of function of part affected.  

Reviewing the regulations for evaluating muscle disabilities 
in conjunction with the criteria for scars noted above, the 
Board finds that a question arises as to whether the 
symptomatology for scarring is contemplated in the rating 
criteria for evaluating the veteran's muscle injury.  In 
other words, while the regulation for evaluating muscle 
disabilities contemplates some degree of scarring, the type 
of scarring (i.e. the scar symptomatology) is not specified 
in the regulation, other than for severe muscle disability, 
which contemplates adherent scarring.  Specifically, 
according to 38 C.F.R. § 4.56, for slight muscle disability, 
the objective findings include "minimal scar."  38 C.F.R. 
§ 4.56(d)(1)(iii).  For moderate muscle and moderately severe 
muscle disability, objective findings include "entrance and 
(if present) exit scars, small or linear."  Id. at 
(d)(2)(iii) and (d)(3)(iii).  For severe muscle disability, 
the objective findings include "intermuscular binding and 
scarring," as well as "ragged, depressed and adherent 
scars," and "adhesion of scar to one or more [bones]."  
Id. at (d)(4).    

There is no specific indication that the regulations for 
evaluating muscle injuries contemplate tender and painful 
scarring, as described in 38 C.F.R. § 4.118, Diagnostic Code 
7804.  In light of this ambiguity, the Board will resolve 
this matter in favor of the veteran, and award a separate 10 
percent rating for his tender scarring, based on findings in 
the June 2000 VA examination report that the veteran's scar 
manifests tenderness and soreness to palpation, and was 
indurated.  Additionally, a more recent VA clinical record 
dated in January 2001, indicates that the veteran had 
moderate tenderness along the scar.  While the Board finds 
that a 10 percent rating is warranted for the veteran's scar, 
there is no basis for a rating in excess of 10 percent for 
the scar.  As already noted, the veteran's scar is not on his 
face, not due to burns, and not poorly nourished with 
ulceration.  Therefore, DCs 7800-7803 are not applicable.  
Moreover, while the veteran may be entitled to a higher 
rating for the scar under DC 7805, which rates scars on 
limitation of function, such a rating would involve 
overlapping with the symptomatology considered for the 
veteran's 60 percent rating under DCs 5314 and 5320, and as 
such, is not warranted.  See Esteban, 6 Vet. App. at 261.  In 
short, the Board concludes that a separate 10 percent rating 
for the scar associated with the veteran's residuals of 
injury to Muscle Groups XIV and XX is warranted, but no 
higher.  

The Board has also considered whether the veteran is entitled 
to a separate rating for arthritis that may be present in his 
back and hip.  However, DCs 5314 and 5320, under which the 
veteran is currently rated assigned a 60 percent rating, 
contemplate limitation of motion.  Accordingly, a separate 
rating on this basis is not appropriate.  See VAOPGCPREC 23-
97 (July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998). 

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
residuals of injury to Muscle Groups XIV and XX, including 
any effects this disability has on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also considered and applied 
all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with 
no more than a 60 percent rating for residuals of injury to 
Muscle Groups XIV and XX, and a separate 10 percent rating 
for tender scarring manifested in that disability.  Should 
the veteran's disability picture change in the future, he may 
be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for a higher rating.  The 
Board has considered the benefit of the doubt rule in this 
case, and has applied it where appropriate.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran's 
residuals of injury to Muscle Groups XX and XIV warrants a 
higher rating on an extra-schedular basis.  The Board notes 
that the veteran has testified that he is not working, and is 
presently confined to home, for the most part.  As noted in 
the Introduction to this decision, the Board will examine the 
issue of entitlement to a total disability rating due to 
service-connected disabilities in Part II of this decision.  
However, as to the individual ratings assigned, the Board 
points out that the VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity 
resulting from service-connected diseases and injuries and 
their residuals.  38 C.F.R. § 4.1.  The effects of the 
veteran's residuals of injury to Muscle Groups XX and XIV are 
reflected in the currently assigned 60 percent rating.  
Moreover, there is no evidence in the record, nor is it 
specifically contended otherwise, that the schedular criteria 
are inadequate to evaluate the veteran's disability.  As 
such, the Board finds no basis to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
will now proceed with consideration of the TDIU issue.

II.  TDIU.

The Board is required to address the issue of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) under 38 C.F.R. 
§ 4.16(b), in cases where the issue is expressly raised by 
the claimant or the record contains evidence that the 
appellant may be unable to secure or follow a substantially 
gainful occupation due to his service-connected disability.  
See VAOPGCPREC 6-96 (Aug. 16, 1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996).  In the present case, the Board finds that 
the evidence of record, including the testimony provided by 
the veteran at his video conference hearing in October 2001, 
suggests that the veteran may be unable to secure 
substantially gainful employment due to his service-connected 
disability.  Accordingly, the issue will be addressed in this 
decision.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The veteran's service-connected disabilities include 
residuals of an injury to Muscle Groups XIV and XX, currently 
rated 60 percent disabling, and a scar associated with an 
injury to Muscle Groups XIV and XX, currently rated 10 
percent disabling.  Therefore, the veteran satisfies the 
percentage rating standards for individual unemployability 
benefits.  Excluding the adverse effects of advancing age and 
the veteran's non-service-connected conditions, the Board 
concludes that a total disability rating may be assigned.  

Upon VA examination in June 2000, the examiner noted that the 
veteran had difficulty maintaining his balance due to his 
weakness problems.  He was only able to remain standing when 
he had something to hold onto for support.  In fact, 
examination was limited due to the veteran's incapacity.  VA 
outpatient treatment reports, dated from August 2000 to May 
2001, indicate that the veteran arrived to his appointments 
in a wheelchair that was pushed by his wife.  He was unable 
to propel his wheelchair independently due to decreased 
endurance.  His rehabilitation schedule was organized around 
his wife's work commitments as she provided transportation 
and care for him.  Examinations during that period of time 
revealed that the veteran continued to complain of severe 
pain in his left hip and back.  It was also noted that he had 
left foot drop and degenerative joint disease.  In a December 
1999 letter, Harold L. Sandrock, D.O., stated that the 
veteran was permanently unemployable.  In addition to his 
service-connected disabilities, Dr. Sandrock indicated that 
the veteran had congestive heart failure and cardiac 
arrhythmia.  

While Dr. Sandrock did not distinguish between the veteran's 
service-connected and non-service-connected disabilities, the 
Board finds that the evidence pertaining to the veteran's 
service-connected disabilities is sufficient upon which to 
conclude that these disabilities, standing alone, would 
render the veteran unemployable, particularly in light of his 
clear lack of mobility.  Furthermore, the law dictates that 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an issue, the benefit of the 
doubt must be given to the claimant.  See 38 U.S.C.A. § 
5107(b).  Therefore, giving the veteran the benefit of the 
doubt, the Board finds that a total compensation rating based 
on individual unemployability is warranted.  



ORDER

An increased rating for residuals of an injury to Muscle 
Groups XIV and XX is denied.

A separate 10 percent rating for a scar associated with 
residuals of an injury to Muscle Groups XIV and XX, is 
granted, subject to the regulations governing the payment of 
monetary awards.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the regulations governing the payment of 
monetary awards.  




		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

